Citation Nr: 1004306	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to April 
1987.
This case is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  In April 2009, this matter was remanded by the 
Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
April 2009.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

A June 1995 psychological evaluation report indicates that 
the Veteran was employed by the sheriff's department for 
about seven years.  While working at the jail, she was 
attacked by an inmate that caused her to sustain a severe 
concussion.  The psychologist indicated that she later 
returned to work, but had significant difficulties.  The 
psychologist opined that her current psychological 
difficulties were directly related to her [work-related] 
injury of March 1994 and that she did not display 
significant psychopathology that would interfere with the 
rehabilitation process.

The Veteran underwent a VA neurological disorders 
examination in November 1995, at which time she presented 
with a history of migraines due to a work-related incident 
in 1994 during which she sustained five broken bones in her 
face and cutaneous femoral nerve paresthesias during an 
altercation with an inmate.

Private medical records include a February 1997 opinion that 
the Veteran was in a lot of discomfort due to a past injury 
and that emotionally she could not tolerate any type of 
employment.  That month, another psychologist opined that 
the Veteran was temporarily totally disabled due to 
psychological problems that were causally related to her 
March 1994 [work-related] injury and continuing physical 
difficulties.  In March 1997, a psychologist opined that the 
Veteran was affectively disabled from gainful employment due 
to chronic pain syndrome.

The Veteran underwent a vocational evaluation in June 2000, 
at which time the vocational specialist opined that based on 
the results of a lengthy interview, an in-depth 
interpretation of the test results, and a review of the 
Veteran's transferable work skills, coupled with her 
physical and psychological limitations, no suitable 
vocational alternatives could be identified or recommended.  
Her vocational liabilities included serious physical and 
psychological problems, the lack of significant vocational 
or technical training, limited transferable work skills, and 
daily chronic pain.  The vocational specialist also opined 
that the Veteran developed serious vocational handicaps and 
that due to numerous employment barriers she was 
unemployable.

The Veteran underwent a VA mental disorders examination in 
October 2000, at which time she indicated that she had not 
worked for the past three years and that she was disabled 
from her job as a sheriff secondary to the severity of the 
facial trauma she suffered.  The impression was that she 
suffered from multiple depressive symptoms.  The examiner 
opined that it appeared that there was a clear connection 
between the Veteran's hysterectomy and depressive 
symptomatology and that her depressive symptomatology 
significantly impacted her social function.

In June 2006, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's symptoms of depression, 
that are secondary to the residuals of her hysterectomy and 
bilateral salpingo-oopherectomy, could be separated from 
symptoms of depression due to her job injury and chronic 
pain.  The Board also requested an opinion as to whether the 
Veteran's service-connected disabilities, without 
consideration of her non-service-connected disabilities, 
rendered her unable to secure or follow a substantially 
gainful occupation.

Pursuant to the Board's June 2006 remand, the Veteran 
underwent a VA mental disorders examination in April 2007, 
at which time she was diagnosed with recurrent major 
depressive disorder in full remission.  The examiner opined 
that she was employable from a psychiatric perspective and 
that it is as likely as not that the Veteran's loss of 
reproductive capacity had a definite impact in exacerbating 
her depression.

Pursuant to the Board's June 2006 remand, the Veteran 
underwent a VA general medical examination in December 2007, 
at which time the examiner opined that there may be other 
medical factors that prohibited the Veteran from obtaining 
or sustaining gainful employment and that her hysterectomy 
and paralysis of the external cutaneous nerve of her right 
thigh did not render her unable to secure or follow a 
substantially gainful occupation.  The rationale was that 
there was no medical evidence in the literature to suggest 
that removal of the uterus and ovaries renders someone 
unable to obtain or sustain gainful employment.  With 
respect to her right leg disability, the examiner indicated 
that the Veteran's paralysis did not prohibit her from 
gainful employment.

The Veteran also underwent a VA mental disorders examination 
in December 2007 at which time the examiner opined that her 
mood was directly tied to her pain level and other residual 
effects.

The Veteran underwent a VA gynecological examination in 
January 2008, at which time the examiner opined that the 
Veteran's service-connected disabilities did not render her 
unable to secure or follow a substantially gainful 
occupation.  The examiner further opined that a review of 
the records indicated that she was doing well and was able 
to secure gainful occupation as a sheriff for over eleven 
years and that a [work-related] multiple traumatic fracture 
injury to her face ultimately caused her to retire from 
employment.

While the Veteran has been afforded several VA examinations, 
none of the examiners have specifically stated whether the 
Veteran was unemployable due to service-connected 
disabilities, without consideration of her non-service 
connected disabilities.  In addition, there was no 
discussion as to whether any symptoms of depression, that 
are secondary to residuals of hysterectomy and bilateral 
salpingo-oopherectomy, could be separated from symptoms of 
depression due to her non-service-connected job injury and 
chronic pain.  Accordingly, in April 2009 the Board remanded 
the claim a second time to comply with the June 2006 remand 
instructions.

Pursuant to the Board's April 2009 remand, the Veteran 
underwent a VA mental disorders examination in July 2009, at 
which time she was diagnosed with recurrent major 
depression.  The examiner opined that the Veteran's ability 
to work was related to pain as opposed to depression, 
although pain decreased her mood.  The Veteran was affected 
by hormonal shifts due to her hysterectomy that affected her 
mood, ability to cope with stress, and her energy.  The 
examiner opined that the Veteran is unemployable due to her 
medical conditions as opposed to her psychiatric disability.  
However, the examiner also opined that the Veteran's medical 
conditions affected her mental health.  She was employable 
by mental health standards alone, but was somewhat impaired.  
The examiner finally opined that she could work in many 
situations solely based on her mental health.  However, due 
to increased pain experienced multiple days a week, her 
ability to concentrate and deal with issues is poor.

Pursuant to the Board's April 2009 remand, the Veteran also 
underwent a VA general medical examination in July 2009, at 
which time she was diagnosed with post-total abdominal 
hysterectomy with bilateral salpingo-oopherectomy
(TAH/BSO), cerebrovascular accident in 2002 with residuals, 
mild right-sided weakness, right sciatic cutaneous nerve 
palsy, chronic headaches, cervical muscle strain, and 
hyperlipidemia.  The examiner opined that without 
consideration of her non-service-connected disabilities, but 
based on solely on the service-connected TAH/BSO and right 
sciatic cutaneous nerve palsy, the Veteran was not prevented 
from securing or following a substantially gainful 
occupation.  The rationale provided was that medical 
literature does not support a finding that post TAH/BSO 
renders someone unable to obtain or sustain gainful 
employment.  The examiner further opined that the Veteran's 
right leg disability does not prohibit her from gainful 
occupation.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It remains unclear to the 
Board whether the Veteran is unemployable due to her 
service-connected disabilities.  An additional remand for an 
etiological opinion and rationale, and to the extent 
necessary, an additional examination, is necessary to comply 
with the April 2009 remand instructions.  The examiner on 
remand should specifically reconcile the opinion with the 
February 1997 and March 1997 private opinions; June 2000 
vocational evaluation; April 2007, December 2007, January 
2008, and July 2009 VA opinions; and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran' VA medical records 
dated since April 2009.

2.  Schedule the Veteran for an 
examination or social and industrial 
survey to ascertain the impact of her 
service-connected disabilities on her 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's employability.  
The examiner should opine as to whether it 
is at least as likely as not (50 percent 
or more probability) that the Veteran's 
service-connected disabilities 
(endometriosis, status post total 
abdominal hysterectomy and bilateral 
salpingo-oopherectomy; major depression; 
and right lateral femoral cutaneous 
nerve), without consideration of her non-
service-connected disabilities, render her 
unable to secure or follow a substantially 
gainful occupation.  All findings and 
conclusions should be supported by a 
rationale, and the examiner should 
reconcile the opinion with all other 
clinical evidence of record, including the 
February 1997 and March 1997 private 
opinions; June 2000 vocational evaluation; 
and April 2007, December 2007, January 
2008, and July 2009 VA opinions.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

